                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     NORTHERN DIVISION


     In re:                                                       Chapter 11

     REMINGTON OUTDOOR COMPANY, INC.,                             Case No. 20-81688-11
     et al.,1
                                                                  Joint Administration Requested
                                 Debtors.


                 DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING
                 THE BANKRUPTCY ADMINISTRATOR TO SOLICIT AND FORM
                   CONSOLIDATED UNSECURED CREDITORS’ COMMITTEE

               Remington Outdoor Company, Inc. and its affiliated debtors, as debtors and debtors in

 possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter

 11 Cases”), hereby file this motion (this “Motion”), pursuant to Sections 105(a) and 1102(a) of

 title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), for entry

 of an order substantially in the form attached hereto as Exhibit A (the “Proposed Order”)

 authorizing the United States Bankruptcy Administrator for the Northern District of Alabama (the

 “Bankruptcy Administrator”) to solicit and form one (1) consolidated unsecured creditors’

 committee (the “Consolidated Committee”) in the above-captioned chapter 11 cases. In support

 of this Motion, the Debtors respectfully state as follows:




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
 Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
 (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
 Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
 Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
 AL 35824.



 43874452 v1

Case 20-81688-CRJ11             Doc 16     Filed 07/28/20 Entered 07/28/20 00:41:33                      Desc Main
                                          Document     Page 1 of 9
                                  JURISDICTION AND VENUE

           1.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and the Court may

 enter a final order consistent with Article III of the United States Constitution.

           2.   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND

           3.   On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

 businesses as debtors and debtors in possession pursuant to sections 1107(a) and 1108 of the

 Bankruptcy Code. No party has requested the appointment of a trustee or examiner and no

 committee has been appointed or designated in these chapter 11 cases. The Debtors’ request for

 joint administration of these chapter 11 cases for procedural purposes only is currently pending.

           4.   The Debtors are one of America’s oldest and largest manufacturers of firearms,

 ammunition and related products for commercial, military, and law enforcement customers

 throughout the world. The Debtors employ approximately 2,100 full-time employees and operate

 seven manufacturing facilities located across the United States.            The Debtors’ principal

 headquarters are located in Huntsville, Alabama.

           5.   Additional information regarding the Debtors’ businesses, assets, capital structure,

 and the circumstances leading to the filing of these chapter 11 cases is set forth in the Declaration

 of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of Remington Outdoor

 Company, Inc. and its Affiliated Debtors and Debtors in Possession, filed contemporaneously

 herewith and incorporated by reference herein.




 43874452 v1                                       2
Case 20-81688-CRJ11         Doc 16    Filed 07/28/20 Entered 07/28/20 00:41:33             Desc Main
                                     Document     Page 2 of 9
                                      RELIEF REQUESTED

           6.   By this Motion, the Debtors seek the entry of an order pursuant to Sections 105(a)

 and 1102(a) of the Bankruptcy Code authorizing the Bankruptcy Administrator to solicit and form

 a Consolidated Committee in lieu of soliciting and forming separate unsecured creditors’

 committees in each of the Debtors’ thirteen (13) Chapter 11 Cases.

                                       BASIS FOR RELIEF

           7.   Contemporaneously herewith, the Debtors have filed: (a) a motion seeking

 procedural consolidation and joint administration of their chapter 11 cases, and (b) a motion for

 authorization to file a consolidated list of the forty (40) largest unsecured claims against all the

 Debtors on a consolidated basis (the “Consolidated Forty Largest List”). As set forth therein,

 the Debtors are affiliates with integrated operations and many of the same creditors. As described

 in detail in the Debtors’ motion requesting authorization to continue their pre-petition cash

 management systems, the Debtors have a consolidated and centralized cash management system.

 To facilitate efficient management of cash, the Debtors’ receivables are generally transferred to

 Remington Arms Company, LLC’s (“RAC”) centralized operating account, and the transactions

 are recorded on RAC’s and the other Debtors’ books and records through intercompany accounting

 entries. The Debtors’ accounts payable are frequently paid from RAC’s bank accounts, and the

 transactions are likewise recorded through intercompany accounting entries.

           8.   Because the Debtors’ employees and professionals otherwise would have been

 required to divert significant resources and effort at a critical time in their operations in order to

 reconcile the specific Debtor entity against which each of the claims would be asserted on an

 individual basis, the Debtors instead prepared the Consolidated Forty Largest List which reflects

 the creditors and claims on a combined basis. The Consolidated Forty Largest List accurately

 reflects the debt structures of the Debtors as a whole.


 43874452 v1                                       3
Case 20-81688-CRJ11         Doc 16    Filed 07/28/20 Entered 07/28/20 00:41:33              Desc Main
                                     Document     Page 3 of 9
           9.    Allowing the Bankruptcy Administrator to solicit and form a single Consolidated

 Committee will save resources and permit the efficient administration of these Chapter 11 Cases.

 The Debtors are informed and believe that without the relief sought in this Motion, the Bankruptcy

 Administrator may otherwise need to solicit separate committees for each of the estates. Requiring

 the formation of thirteen separate creditors’ committees would significantly increase the costs of

 administering the bankruptcy estates without a concomitant benefit and could divert the Debtors’

 management from the critical tasks involved in maximizing the value of the Debtors’ assets for

 the benefit of stakeholders. The Debtors respectfully submit that the Bankruptcy Administrator’s

 formation of a single creditors’ committee will adequately represent the interests of unsecured

 creditors in the Chapter 11 Cases.

           10.   Section 1102 of the Bankruptcy Code gives the Court discretion in regards to the

 formation of an unsecured creditors’ committee. See, e.g., Masters, Mates & Pilots Plans v. Lykes

 Bros. S.S. Co., Inc. (In re Lykes Bros. S.S. Co., Inc.), 200 B.R. 933, 940 (M.D. Fla. 1996) (“[T]he

 Bankruptcy Court may review the Trustee’s administrative task of appointing committee members,

 upon motion of a party in interest or upon its own motion.”). Moreover, Section 105(a) of the

 Bankruptcy Code empowers the court to issue any order that is necessary or appropriate to carry

 out the provisions of the Bankruptcy Code. See 11 U.S.C. § 105(a).

           11.   In light of the foregoing, authorizing the Bankruptcy Administrator to solicit and

 form a Consolidated Committee is in the best interest of the Debtors’ estates and will facilitate the

 efficient and orderly administration of the Chapter 11 Cases.

           12.   Consolidated committees have been formed in this District in other chapter 11 cases

 that have been jointly administered. See, e.g., In re Mission Coal Co., LLC, No. 18-04177-TOM11




 43874452 v1                                      4
Case 20-81688-CRJ11         Doc 16     Filed 07/28/20 Entered 07/28/20 00:41:33            Desc Main
                                      Document     Page 4 of 9
 (Bankr. N.D. Ala. Oct. 25, 2018) [Doc. 147]; In re Walter Energy, Inc., No. 15-02741-TOM11

 (Bankr. N.D. Ala. Aug. 4, 2015) [Doc. 342].

                                                Notice

           13.    Notice of the hearing on the relief requested in this Motion will be provided by the

 Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as

 applicable local bankruptcy rules, and is sufficient under the circumstances. The Debtors have

 provided notice of this Motion to: (i) the Bankruptcy Administrator; (ii) the Debtors’ consolidated

 list of creditors holding the forty largest unsecured claims; (iii) counsel to Whitebox Advisors

 LLC, as Priority Term Loan Lender; (iv) counsel to Cantor Fitzgerald Securities, as Priority Term

 Loan Agent under the Debtors’ prepetition Priority Term Loan Credit Agreement; (v) counsel to

 Ankura Trust Company, as FILO Agent under the Debtors’ prepetition FILO Term Loan

 Agreement, and as Exit Term Loan Agent under the Debtors’ prepetition Exit Term Loan

 Agreement; (vi) counsel to Franklin Advisors, Inc., as FILO Lender; (vii) the United States Internal

 Revenue Service; (viii) counsel to the United Mine Workers of America; and (ix) all parties

 entitled to notice pursuant to Bankruptcy Rule 2002.          The Debtors submit that given the

 circumstances and the notice of the relief requested herein, no other or further notice is required.

                                          No Prior Request

           14.    The Debtors have not previously sought the relief requested herein from this or any

 other Court.

           WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

 attached hereto as Exhibit A, granting the relief requested herein and such further relief as may be

 appropriate and proper.

 Dated: July 28, 2020




 43874452 v1                                       5
Case 20-81688-CRJ11          Doc 16    Filed 07/28/20 Entered 07/28/20 00:41:33             Desc Main
                                      Document     Page 5 of 9
                                       /s/ Derek F. Meek
                                       BURR & FORMAN LLP
                                       Derek F. Meek
                                       Hanna Lahr
                                       420 20th Street North, Suite 3400
                                       Birmingham, AL 35203
                                       Telephone:     (205) 251-3000
                                       Facsimile:     (205) 458-5100
                                       Email: dmeek@burr.com
                                               hlahr@burr.com

                                       - and -

                                       O’MELVENY & MYERS LLP
                                       Stephen H. Warren (pro hac vice admission pending)
                                       Karen Rinehart (pro hac vice admission pending)
                                       400 South Hope Street
                                       Los Angeles, CA 90071-2899
                                       Telephone:    (213) 430-6000
                                       Facsimile:    (213) 430-6407
                                       Email: swarren@omm.com
                                              krinehart@omm.com

                                       Proposed Attorneys for the Debtors and Debtors in
                                       Possession




 43874452 v1                              6
Case 20-81688-CRJ11   Doc 16    Filed 07/28/20 Entered 07/28/20 00:41:33       Desc Main
                               Document     Page 6 of 9
                                      Exhibit A




 43874452 v1

Case 20-81688-CRJ11   Doc 16    Filed 07/28/20 Entered 07/28/20 00:41:33   Desc Main
                               Document     Page 7 of 9
                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     NORTHERN DIVISION


     In re:                                                        Chapter 11

     REMINGTON OUTDOOR COMPANY, INC.,                              Case No. 20-81688-11
     et al.,1
                                                                   Joint Administration Requested
                                   Debtors.


               ORDER GRANTING DEBTORS’ MOTION FOR ENTRY OF AN ORDER
               AUTHORIZING THE BANKRUPTCY ADMINISTRATOR TO SOLICIT
              AND FORM CONSOLIDATED UNSECURED CREDITORS’ COMMITTEE

              This matter came to be heard upon the motion2 (the “Motion”) of Remington Outdoor

 Company, Inc. and its affiliated debtors, as debtors and debtors in possession (collectively, the

 “Debtors”), for entry of an order, pursuant to sections 105(a) and 1102(a) of the Bankruptcy Code,

 authorizing the Bankruptcy Administrator to solicit and form one (1) consolidated unsecured

 creditors’ committee (the “Consolidated Committee”) in the above-captioned chapter 11 cases.

 Upon consideration of the Motion and it appearing that proper and adequate notice of the Motion

 has been given and that no other or further notice is necessary; and having determined that the

 relief requested in the Motion is in the best interests of the Debtors, their estates, their creditors,

 and other parties in interest; and upon the record herein; and after due deliberation thereon; and




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
 Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
 (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
 Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
 Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
 AL 35824.

 2
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



 43874452 v1

Case 20-81688-CRJ11              Doc 16     Filed 07/28/20 Entered 07/28/20 00:41:33                      Desc Main
                                           Document     Page 8 of 9
 good and sufficient cause appearing therefor, it is HEREBY ORDERED, ADJUDGED, AND

 DECREED THAT:

           1.    The Motion is GRANTED as set forth herein.

           2.    The Bankruptcy Administrator is authorized to solicit and form a Consolidated

 Committee for all of the Debtors’ estates based on the Consolidated Forty Largest List.

           3.    This Court shall retain jurisdiction with respect to any and all matters arising from

 or relating to the implementation or interpretation of this Order.



           Dated: __________________, 2020


                                               UNITED STATES BANKRUPTCY JUDGE




 43874452 v1                                       2
Case 20-81688-CRJ11         Doc 16    Filed 07/28/20 Entered 07/28/20 00:41:33              Desc Main
                                     Document     Page 9 of 9
